DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on May 2, 2022, and any subsequent filings.
Claims 1-10 and 23-24 stand rejected stand rejected.  Claims 11-22 are withdrawn from consideration.  Claim 24 have been canceled.  Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 Response to Arguments
Specification
The specification has been amended and the objections withdrawn.
Claim Rejections - 35 USC § 112
Claim 1 has been amended and the rejection withdrawn.
Claim 24 has been canceled and the rejections withdrawn.1
Claim Rejections - 35 USC § 103
Claims 1-5, 7-10, 23, and 24
Applicant's arguments filed May 2, 2022, have been fully considered but they are not persuasive.
As to Applicants' arguments that the prior Office action did not indicate the differences between the prior art and the claimed invention (Remarks, Page 11 / Paragraph 3 ("Pg/Pr")), the prior Office action stated the differences between the prior art and the claimed invention (9/2/2021 Office action, Pr28). 
In response to Applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to Applicants' arguments that Kathawala does not disclose the ion-exchange step exactly as claimed (Remarks, Pg11/Pr4-Pg12/Pr1), "[t]he prior art reference (or references when combined) need not teach or suggest all the claim limitations [and t]he mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness [because t]he gap between the prior art and the claimed invention may not be so great as to render the [claim] nonobvious to one reasonably skilled in the art" (MPEP 2141(III) (quotes and cites omitted)).  Here, Kathawala suggests using an ion exchange process to separate out desired products from reactants (C6/L40-45). Moreover, the resins utilized in Kathawala are Dowex branded resins (C5/L45-48) just as recited in Applicants' specification (Pr201) such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the ion exchange method disclosed by Kathawala to separate out the desired chloride salts.
As to Applicants' argument that Kathawala only discloses vague ion exchange procedures (Remarks, Pg12/Pr2), that Kathawala discloses alternate ion procedures is not diminished by Applicants' characterization of that disclosure.
Claim 6
Applicants offer no reasons that Claim 6 is not obvious other than those offered with respect to Claim 1 from which the claims depend. Thus, the rejection stands.
Response to Amendment
Information Disclosure Statement
The information disclosure statement filed May 4, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. As one example, Applicants have listed JPH05173932 on the IDS and the English abstract indicates this relates to a data transfer device yet Applicants have not provided any statements as to how a data transfer device relates to the current application directed towards methods of removing potassium, rubidium, or cesium from a lithium-containing brine solution. As another example, Applicants have not stated why the entire 193-page transcript of the May 18, 2020 deposition of Darrell L. Gallup is relevant including adjustments of screens (Pg7:L11-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison, U.S. Patent No. 9,051,827 (hereinafter "Harrison") in view of Sullivan, et. al, U.S. Patent No. 2,738,255 (hereinafter "Sullivan") and further in view of Smith, U.S. Patent No. 3,655,332 (hereinafter "Smith"), Kathawala, U.S. Patent No. 4,251,521 (hereinafter "Kathawala").
Applicants' claims are directed towards a method.
Regarding Claims 1-5, 7-10, 23, and 24, Harrison discloses a method comprising the steps of providing the lithium-containing brine solution comprising potassium, rubidium, or cesium (C3/L14-17,24-30), wherein the lithium-containing brine solution is at a temperature of between about 70oC and 100oC (C3/L62-C4/L3).
Harrison does not disclose selectively extracting potassium, rubidium, or cesium from a lithium-containing brine solution by contacting the lithium-containing brine solution with a tetrafluoroborate compound to produce a lithium-containing first aqueous layer and a precipitate comprising potassium tetrafluoroborate, rubidium tetrafluoroborate, or cesium tetrafluoroborate, separating the precipitate from the lithium-containing first aqueous layer; or contacting the precipitate with a mixture comprising water and an ion exchange medium mixture comprising chloride ions and heating the mixture until the precipitate dissolves to capture tetrafluoroborate ions and leave a second aqueous layer comprising potassium chloride, rubidium chloride, or cesium chloride. 
Sullivan also relates to brine solutions containing potassium and discloses contacting the brine solution with a tetrafluoroborate compound (Fig. 1, C2/L10-18) to produce an aqueous layer and a precipitate comprising potassium fluoroborate, rubidium fluoroborate, or cesium fluoroborate (C2/L10-19,25-30) where the precipitate is removed with water (C2/L25-30).
Smith also relates to lithium-containing solutions and discloses selectively extracting potassium, rubidium, or cesium from a lithium-containing brine solution (C3/L32-39).
Kathawala also relates to brine solutions containing potassium and discloses heating the mixture (C6/L15-18) and using ion exchange resins to separate reactants and products (C6/L40-45,57-59) and leave a second aqueous layer (see 112 analysis above).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Harrison comprising mixing the tetrafluoroborate compound of Sullivan to lithium-containing brine solution containing potassium of Harrison to produce a lithium-containing aqueous layer and a potassium fluoroborate precipitate and water mixture and separating the potassium fluoroborate precipitate by the filtration method of Smith to recover other metals such as potassium from the lithium-containing brine solution and precipitate potassium fluoroborate since potassium fluoroborate has various fields of commercial utility such as a catalyst in the oil industry, and use in making grinding wheels (Sullivan; C1/L27-31).  It would have also been obvious to combine the method disclosed by the combination of Harrison, Sullivan, and Smith with the ion exchange disclosed by Kathawala because this known separation technique would combine with known method to yield a predictable results of separation of potassium, rubidium, or cesium chloride from the tetrafluoroborate precipitate and, according to Kathawala, a person of ordinary skill in the art would know to separate out desired products from reactants using an ion exchange medium (C6/L40-45,57-59).
Additional Disclosure Included:  Claim 2:  wherein the lithium-containing brine solution comprises potassium, rubidium, and cesium (see Claim 1 analysis above); wherein the tetrafluoroborate precipitate contains potassium, rubidium, and cesium (see Claim 1 analysis above); and wherein the second aqueous layer comprises potassium chloride, rubidium chloride, and cesium chloride (Kathawala, C6/L40-45 (using known techniques to separate species); see also 112 analysis above).   Claim 3: wherein the tetrafluoroborate compound is an acid or salt comprising tetrafluoroborate anions (Sullivan, Fig. 1, C2/L10-19).  Claim 4: wherein the tetrafluoroborate compound is fluoroboric acid (Sullivan, Fig. 1, C2/L10-19).  Claim 5:  wherein the tetrafluoroborate is an alkali metal or alkaline earth metal tetrafluoroborate (Sullivan, C2/L10-19 (note potassium is an alkali metal)).  Claim 7: wherein the lithium-containing brine solution is contacted with the tetrafluoroborate compound in an amount between about 35 and 80 grams of tetrafluoroborate compound for each liter of lithium-containing brine solution (Kathawala, C11/L45-48 (note scaling produces claimed concentration)).  Claim 8: wherein the lithium-containing brine solution comprises potassium (Harrison, C3/L14-17,24-30).  Claim 9: wherein the lithium-containing brine solution comprises rubidium (Harrison, C3/L14-17,24-30).  Claim 10: wherein the lithium-containing brine solution comprises cesium (Harrison, C3/L14-17,24-30).  Claim 23: wherein the ion exchange medium further comprises a plurality of quaternary ammonium functional resin beads (Applicants' Spec., Pg63-64/Pr00201 (noting DOWEX® an exemplary quaternary ammonium functional resin); see also MPEP 2129 regarding admissions of prior art; Kathawala C6/L45-48).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison, U.S. Patent No. 9,051,827 (hereinafter "Harrison") in view of Sullivan, et. al, U.S. Patent No. 2,738,255 (hereinafter "Sullivan"), Smith, U.S. Patent No. 3,655,332 (hereinafter "Smith"), and Kathawala, U.S. Patent No. 4,251,521 (hereinafter "Kathawala") as applied to Claim 1 above, and further in view of Akahane, et al., U.S. Patent No. 4,775,592 (hereinafter "Akahane").
Applicants' claim is directed to a method.
The combination of Harrison, Sullivan, Smith, and Kathawala discloses the method of Claim 1 except wherein the tetrafluoroborate compound is ammonium tetrafluoroborate. 
Akahane also relates to fluoro complex salts and discloses fluoro complex salts include ammonium tetrafluoroborate (C3/L60).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Harrison, Sullivan, Smith, and Kathawala by using ammonium tetrafluoroborate as shown by Akahane as an alternative source of tetrafluoroborate ions to react with potassium ions to produce a precipitate of potassium fluoroborate (C3/L47-48,60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The prior rejection under 35 USC 112(a) inadvertently referenced Claim 23 yet as Applicants correctly noted the language recited in the rejection came from Claim 24.